DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, and 5 have been amended, claims 6 and 7 have been added, and claims 1-7 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hemispherical bumps (claims 6 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:  

Claim 5 recites the limitation “adhering the viscoelastic polymer to the shoe where the r e a r portion of the insole-- in lines 14-15 (emphasis added for clarity). It appears that this limitation should read -- adhering the viscoelastic polymer to the shoe at the rear portion of the insole-- in order to clarify the location and fix the spacing of the word ‘rear’.
Claim 6 recites the limitation “wherein of side of the heel pad” in line 1. It appears that this limitation should read -- wherein a side of the heel pad-- or -- wherein one side of the heel pad-- (emphasis added for clarity).
Claim 7 recites the limitation “wherein of side of the heel pad” in lines 1-2. It appears that this limitation should read -- wherein a side of the heel pad-- or -- wherein one side of the heel pad-- (emphasis added for clarity).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-4 and 6-7 depend from rejected claims 1 or 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation “side of the heel pad comprises hemispherical bumps” in lines 1-2. However, claims 1 and 5 previously recite that the heel comprises “a uniform thickness”. It is not clear how the heel pad can have a uniform thickness while also having hemispherical bumps. For purposes of examination it appears that the portions of the heel pad not including bumps has a uniform thickness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2014/0259752) in view of Bauerfeind (US 2016/0235159) and Kosmas (US 7,854,075).
Regarding claim 1, Feldman discloses a heel pad (padding layer 140) of a uniform thickness which is configured to be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe (paragraphs 0031, 0032, 0034, 0035; Fig. 1, 2).
Feldman does not disclose that the heel pad has a semioval shape. Bauerfeind teaches a heel pad (heel support 10) which is configured to be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe. The heel pad may have a semioval shape (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of Feldman a semioval shape, as taught by Bauerfeind, in order to provide specific support and cushioning characteristics to the heel pad (such as improved support along the front of the heel pad). Further, Applicant has not provided any claimed criticality to the recited shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Feldman discloses that the heel pad may be formed from a variety of different materials (including silicone; paragraph 0035), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that the heel pad may be made of a viscoelastic polymer. The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort and support to the heel.  It has been held to be within the general 
Feldman teaches that the heel pad may have adhesive properties, including using materials having an inherent adhesiveness (paragraph 0032). The combination of Feldman and Bauerfeind does not specifically disclose that the viscoelastic polymer has adhesive properties. However, Kosmas teaches a shoe insert made of a viscoelastic material having adhesive properties. The adhesive viscoelastic material provides allows for repeated removal and reapplication substantially without loss of its adhesive property (column 3, lines 4-16). It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to use a viscoelastic material having adhesive properties, as taught by Kosmas, in the heel pad of the combination of Feldman and Bauerfeind in order to have an adhesive which allows for repeated removal and reapplication substantially without loss of its adhesive property.
Regarding claim 2, Bauerfeind teaches that the semioval shape is defined by a leading edge and a curved trailing edge (Fig. 1A).
Regarding claim 3, the semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge (depending on the specific size of the inert and of the user).
Regarding claim 4, Feldman discloses that the inform thickness is between 0.06 inches and 0.1 inches (wherein the thickness may be about 2 mm or 0.08 inches).
Regarding claim 5, Feldman discloses a method of supporting a heel of a user wearing a shoe, the method comprising: providing a heel pad (padding layer 140) comprising a polymer of a uniform thickness; wherein the heel pad is configured to be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe (Fig. 5, 6); removing 
Feldman does not disclose that the heel pad has a semioval shape. Bauerfeind teaches a heel pad (heel support 10) which is configured to o be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe. The heel pad may have a semioval shape (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of Feldman a semioval shape, as taught by Bauerfeind, in order to provide specific support and cushioning characteristics to the heel pad (such as improved support along the front of the heel pad). Further, Applicant has not provided any claimed criticality to the recited shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. The semioval shape is defined by a leading edge and a curved trailing edge (Fig. 1A). The semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge (depending on the specific size of the inert and of the user).
Feldman discloses that the heel pad may be formed from a variety of different materials (including silicone; paragraph 0035), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that the heel pad may be made of a viscoelastic polymer (such as a silicone-based rubber). The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort and support to the heel.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Bauerfeind, and Kosmas, as applied to claims 1 and 5, further in view of Crane et al. (US 7,784,197), herein Crane.
The combination of Feldman, Bauerfeind, and Kosmas does not disclose hemispherical bumps on a side of the heel pad. Crane teaches a shoe insert (insole 10) formed of a viscoelastic polymer which includes hemispherical bumps (hemispheric shaped walls) that allow for soft deformation under load. The bumps allow for a quicker acting spring and a substantial increase in cushioning energy (column 3, lines 43-54; column 4, line 65-column 5, line 11; column 6, lines 33-37, 61-67; Fig. 12-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hemispherical bumps, as taught by Crane, to the heel pad of the combination of Feldman, Bauerfeind, and Kosmas, in order to allow for a quicker acting spring and a substantial increase in cushioning energy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732